Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
A. Figs. 1-34: A clamp arrangement (e.g., 10 in Fig. 1) includes a first and a second clamp member (e.g., 36, 38 in Fig. 4). But the clamp arrangement does not include an attachment plate having a first mating detail to selectively and removably mate with a complementary second mating details on a power tool as in groups B or C.
B. Figs. 35-56: A clamp arrangement (e.g., 410 in Fig. 35-38) includes a first and a second clamp member with an attachment plate (e.g. 440 in Fig. 35, etc.). However, the clamp arrangement does not have a stem and a cam body as in species C below. In addition, Species B further contains the following species:
B.1. Figs. 35-38: the clamping arrangement 414 has an attachment plate 440, a lever 442 for user to open or close the clamping assembly. The clamping arrangement does not have a button 872 or 972 as in B.4 or B.5 below. There is no attachment assembly
B.2: Figs. 39-43: the clamping arrangement has an attachment plate 640, it does not have a lever 442, but it has an annular flange 676 for the user to open or close the clamping assembly. The clamping arrangement does not have a button 872 or 972. No attachment assembly (include an adaptor plate 712, a clamp plate 714, and a fastener 716) as seen in Figs. 44-46.
B.3.: Figs. 44-46: An attachment assembly 710 (include an adaptor plate 712, a clamp plate 714, and a fastener 716) is connected to a second clamp member 726 of the clamp assembly 720 to clamp an accessory 14f.
B.4.: Figs. 47-50: The clamping arrangement 810 has an attachment plate 820, a button 872 for the user to open or close the clamping assembly. There is no annular flange on the first clamping member 822. There is no lever. There is no attachment assembly (include an adaptor plate 712, a clamp plate 714, and a fastener 716) as seen in Figs. 44-46.
B.5: Figs. 51-56:  The clamping arrangement 910 has an attachment plate 920, a button 972 and also has an annular flange 934 for user to open and close the clamping assembly. There is no lever. There is no attachment assembly (include an adaptor plate 712, a clamp plate 714, and a fastener 716) as seen in Figs. 44-46.

C. Figs. 57-78: A clamp arrangement (e.g., 1010 in Figs. 57 and 58) includes a first and a second clamp member with an attachment plate (e.g. 1024 in Fig. 57). Species C further contains the following species:
C.1: Figs. 57-59: the attachment plate has a first mating geometry 1146 (a central recess) and a second mating geometry in the form of twelve receiving portion 1148 in the form of oblong recesses. 
C.2: Fig. 60: an attachment plate 1024' provides a mating detail 1142' that includes a plurality of receiving portions 1148' that do not intersect with a central recess 1146'.
C.3: Figs. 71-72: The attachment plate 1210 mates with a floating adaptor plate 1226 instead directly with a mating details of the power tool. The floating adaptor plate 1226 includes an upper mating detail 1262 (FIG. 71) and a lower mating detail 1264 (FIG. 72). The upper mating detail 1262 can generally comprise a central recess 1274 and a plurality of receiving portions 1276. The central recess 1274 can be generally defined by a keyed sidewall 1280 defined into the body 1260. The keyed sidewall 1280 can be generally in the form of a twelve point star. The plurality of receiving portions 1276 can be generally defined into the body 1260 as oval recesses 1282. The lower mating surface 1264 includes the protrusions 1250.
C.4: Figs. 73-74: Similar to Group C. 3 above. However, the floating adapter plate 1326 has an upper mating detail 1362 (FIG. 73) and a lower mating detail 1364 (FIG. 74). The upper mating detail 1362 comprises a central recess 1374 that defines a keyed sidewall 1380 defined into the 
C.5: Fig. 75: The attachment plate mating detail 1442 has a plurality of pie-shaped protrusions 1444 that cooperate to form a central recess 1446. Each of the pie-shaped protrusions 1444 includes a pair of converging flats 1445. A plurality of grooves 1450 are defined on the attachment plate body 1440 between adjacent pie-shaped protrusions 1444. 
C.6: Fig. 76: The attachment plate 1456 has grooves 1464 and 1466 extend perpendicular to each other and join a central recess area 1470 immediately surrounding the aperture 1474. The attachment plate also has a plurality of radially spaced arcuate recesses 1468a-d.
C.7: Fig. 77: The attachment plate 1550 is similar to the one in Fig. 76. However, the radial grooves 1564 and 1566 extend to the outer periphery of the attachment plate body 1540.

The species are independent or distinct because the mechanisms of the clamping assemblies are different in opening and closing the clamping assemblies for releasing/inserting and clamping a tool accessory therein. The attachment plates also have different and distinct details to mate with an output shaft of a power tool directly or indirectly (via a floating adaptor plate). In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHWEN-WEI SU/           Examiner, Art Unit 3722